TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00481-CV



                                        L. D. N., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-FM-14-000279, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               L.D.N. appeals from the trial court’s order terminating his parental rights to the

minor children, Q.M.K.K., D.J.T.N., and Q.J.K.1 See Tex. Fam. Code § 161.001. In support of its

petition to terminate L.D.N.’s parental rights, the Texas Department of Family and Protective

Services (the Department) alleged that L.D.N.: (1) constructively abandoned his children, see

id. §161.001(b)(1)(N); and (2) failed to comply with the terms of a court order that established the

specific actions L.D.N. had to take to achieve reunification with his children after their removal for

abuse or neglect, see id. § 161.001(b)(1)(O). The Department also alleged that termination of

L.D.N.’s parental rights was in the children’s best interest. See id. § 161.001(b)(2). Following a


       1
          As discussed in more detail below, although the trial court’s order purports to terminate
L.D.N.’s rights with respect to all three children, the record indicates that L.D.N. possessed parental
rights only with respect to D.J.T.N. The trial court’s order also terminated Q.J.K.’s parental rights
as father of the three children, as well as the parental rights of the children’s mother, L.C. Neither
Q.J.K. nor L.C. has appealed the trial court’s order.
bench trial, the trial court found by clear and convincing evidence that both statutory grounds for

terminating L.D.N.’s parental rights existed and that termination was in D.J.T.N.’s best interest.

               On appeal, L.D.N.’s court-appointed attorney has filed an Anders brief informing this

Court that she has made a diligent review of the appellate record and can find no arguable grounds

to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the

requirements of Anders by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel has provided L.D.N. with a copy of the

Anders brief along with a notice advising L.D.N. of his right to examine the appellate record and to

file a pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on L.D.N.’s

behalf, and we have found nothing that would arguably support an appeal. We agree that the appeal

is frivolous and without merit.

               However, we note that although the trial court’s termination order purports to

terminate L.D.N.’s parental rights with respect to all three children, neither the order nor the record

contains any findings by the trial court concerning L.D.N.’s rights with respect to Q.M.K.K. or

Q.J.K. Moreover, nothing in the record suggests that L.D.N. ever asserted any rights with respect

to Q.M.K.K. or Q.J.K. or that the Department sought termination of any rights L.D.N. may have had



                                                   2
with respect to Q.M.K.K. or Q.J.K. We therefore conclude that the trial court’s order erroneously

purported to terminate L.D.N.’s rights with respect to Q.M.K.K. and Q.J.K.

               Accordingly, we modify the trial court’s order to eliminate the purported termination

of L.D.N.’s rights with respect to Q.M.K.K. and Q.J.K. We affirm the trial court’s order as modified

and grant counsel’s motion to withdraw as attorney of record.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Modified and, as Modified, Affirmed

Filed: October 16, 2015




                                                 3